

117 HR 1690 IH: Defending our Defenders Act
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1690IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Ms. Herrell (for herself, Mr. Bacon, Mr. Weber of Texas, Mr. Gosar, Mr. Guest, Mr. Keller, Mr. Carl, Mr. Gooden of Texas, Mr. Garbarino, Ms. Malliotakis, Mr. Moore of Alabama, Ms. Tenney, Mr. Bishop of North Carolina, Mr. Babin, Ms. Stefanik, Mr. Harris, Mr. Newhouse, Mr. Calvert, Mr. McClintock, Mr. Zeldin, Mrs. Cammack, Mr. Higgins of Louisiana, Mrs. Greene of Georgia, and Mr. Valadao) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to make the murder of a Federal, State, or local law enforcement officer a crime punishable by life in prison or death.1.Short titleThis Act may be cited as the Defending our Defenders Act.2.Murder of law enforcement officers(a)In generalChapter 51 of title 18, United States Code, is amended by adding at the end the following:1123.Murder of law enforcement officers(a)Federal law enforcement officersIn the case of an individual who commits an offense described in section 1111 and the victim of the offense is a Federal law enforcement officer (as defined in section 2 of the Law Enforcement Congressional Badge of Bravery Act of 2008 (34 U.S.C. 50301)) acting in the course of the official duties of the officer, the individual shall be punished by death or by imprisonment for life. (b)State and local law enforcement officersIn the case of an individual who travels in interstate or foreign commerce or uses any facility interstate or foreign commerce, including the mail, telephone, radio, or television, with the intent to commit an offense described in section 1111 or who uses a weapon or instrument that has traveled in interstate or foreign commerce to commit said offense, and the victim of the offense is a State or local law enforcement officer (as defined in section 2 of the Law Enforcement Congressional Badge of Bravery Act of 2008 (34 U.S.C. 50301)) acting in the course of the official duties of the officer, the individual shall be punished by death or by imprisonment for life. (c)Aggravating factorsIn determining whether a sentence of death is to be imposed on a defendant convicted of an offense described in subsection (a) or (b), the jury, or if there is no jury, the court, shall consider, in addition to the factors described in section 3592(c), each of the following aggravating factors for which notice has been given and determine which, if any, exist: (1)Intent to ambushThe defendant committed the offense by an act of ambush.(2)Prior statements advocating for or promoting violence against law enforcement officersThe defendant has a prior history of advocating for or promoting acts of violence, including murder or assault, against a law enforcement officer.(3)Participation in or affiliation with anarchist or other violence promoting organizationThe defendant is a member of or affiliated with any organization that the Attorney General or other high ranking law enforcement official has determined to be an anarchist, domestic terrorist, or any other organization or group that actively promotes violence or the overthrow of the Federal Government.(4)Occurrence during organized anti-law enforcement officer activityThe offense was committed during a time and in a place when there was active organized activity against or targeting law enforcement officers.(5)Attempt to prevent lawful execution of law enforcement dutiesThe defendant committed the offense in attempt to evade or otherwise prevent the law enforcement officer from carrying out a lawful arrest or other lawful authorized law enforcement activity.(6)Prior threatsThe defendant has personally made prior threats of violence against a law enforcement officer.(d)Rule of constructionNothing in this section shall be construed as—(1)indicating an intent on the part of Congress to prevent any State, any possession or Commonwealth of the United States, or the District of Columbia, from exercising jurisdiction over any offense over which the State, possession, Commonwealth, or District of Columbia would have jurisdiction in the absence of this section; or (2)depriving State and local law enforcement agencies of responsibility for prosecuting acts that may be violations of this section and that are violations of State or local law..(b)Table of sectionsThe table of sections for chapter 51 of title 18, United States Code, is amended by inserting after the item relating to section 1122 the following:1123. Murder of law enforcement officers..